Case 1:20-cv-01590-RPK-RLM Document 91-8 Filed 05/11/20 Page 1 of 18 PageID #: 2743




                                Exhibit 8
Case 1:20-cv-01590-RPK-RLM Document 91-8 Filed 05/11/20 Page 2 of 18 PageID #: 2744
                                                                      Page 1
                                                               April 27, 2020



            UNITED STATES DISTRICT COURT
            EASTERN DISTRICT OF NEW YORK
            ---------------------------------------------x
            HASSAN CHUNN; NEHEMIAH McBRIDE; AYMAN RABADI,
            by his Next Friend MIGDALIZ QUINONES; JUSTIN
            RODRIGUEZ, by his Next Friend JACKLYN ROMANOFF;
            ELODIA LOPEZ; and JAMES HAIR, individually and on
            behalf of all others similarly situated,

                                       Petitioners(s),

                                            Civil Action No.
                                            20 Civ 1590
                           -against-

            WARDEN DEREK EDGE,
                                 Respondent(s).
            ---------------------------------------------x

                                       April 27, 2020
                                       9:38 a.m.

                        VIDEOTAPED and VIDEO CONFERENCED
            EXAMINATION BEFORE TRIAL of Witness for
            Respondent MILINDA KING, pursuant to Notice,
            before Laura B. Lowenthal, a Notary Public within
            and for the State of New York.




                    DEITZ Court Reporting... A Lexitas Company
                                   800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 91-8 Filed 05/11/20 Page 3 of 18 PageID #: 2745
                                                                     Page 24
                                                               April 27, 2020


       1                                M. King
       2    made.
       3            Q        So they're constantly being updated
       4    this institution supplement?
       5            A        Yes, according to policy.
       6                     MS. KATOVICH:    We call for production
       7                     of this Institution Supplement.
       8                     MR. CHO:    Anything you would request
       9                     put in writing to us so we have a
      10                     record of it. Thank you.
      11                     MS. KATOVICH:    Sure.
      12            Q        Currently which hygiene supplies are
      13    being provided to inmates at the MDC?
      14            A        Hygiene supplies that are being
      15    provided to inmates at MDC at this time they do
      16    receive deodorant soap from the Trust Fund
      17    department.
      18                     As far as commissary the inmates are
      19    also afforded the opportunity to buy their own
      20    personal hygiene items.
      21                     But as far as what Trust Fund gives
      22    them for free would be deodorant soap, towels and
      23    that is pretty much it from the Trust Fund
      24    department that they give them biweekly.
      25            Q        By biweekly do you mean twice per week




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 91-8 Filed 05/11/20 Page 4 of 18 PageID #: 2746
                                                                     Page 26
                                                               April 27, 2020


       1                               M. King
       2    unit team will pick up soap every two weeks and
       3    have it available upon request for the inmates in
       4    that unit?
       5          A        Correct.
       6          Q        So if an inmate does not request soap
       7    they will not be given soap automatically;
       8    correct?
       9          A        Correct.
      10          Q        How does an inmate request soap from
      11    the unit team?
      12          A        The unit team makes rounds through the
      13    unit on a daily basis.         At that time inmates can
      14    request soap from the unit team or they can
      15    notify the unit officer to notify the unit team
      16    that they need soap.
      17          Q        What is the difference between a unit
      18    officer and a member of the unit team?
      19          A        A unit officer is there pretty much to
      20    provide security.
      21                   You have unit team who are there to
      22    assist the inmates on cases and different
      23    sanitation issues.
      24                   The unit counselor oversees the
      25    sanitation and the housing unit and he also




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 91-8 Filed 05/11/20 Page 5 of 18 PageID #: 2747
                                                                     Page 27
                                                               April 27, 2020


       1                               M. King
       2    provides them with the hygiene products, the soap
       3    that you are talking about.
       4          Q        You said that is a unit counselor?
       5          A        Yes.
       6          Q        How do inmates request soap of the
       7    unit officer; is this verbally or did they do it
       8    in writing?
       9          A        Verbally.
      10          Q        Is there any record kept of these
      11    verbal requests?
      12          A        No.
      13          Q        So you said that the unit team
      14    restocks the supply of soap in the unit every two
      15    weeks; correct?
      16          A        Correct.
      17          Q        Is that schedule different than what
      18    would ordinarily occur at the MDC?
      19          A        No.
      20          Q        So that is just business as usual
      21    every two weeks the unit team brings a new stock
      22    of soap onto the unit?
      23          A        Yes, correct.
      24                   There are two different types of soap
      25    that the inmates receive. They also receive like




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 91-8 Filed 05/11/20 Page 6 of 18 PageID #: 2748
                                                                     Page 35
                                                               April 27, 2020


       1                               M. King
       2          Q        So when you were talking about the
       3    liquid hand soap that is available and put
       4    throughout in the restrooms that is not being
       5    distributed into the restroom in inmates cells;
       6    correct?
       7          A        Correct.    That would be a restroom
       8    like food service where they work on their site
       9    and they can go use the restroom there but not in
      10    their cells.
      11          Q        Where do staff have access to sinks
      12    with warm water and soap?
      13          A        In their restrooms, in the staff
      14    restroom.
      15          Q        Are those restrooms in each unit or on
      16    each floor?
      17          A        They're throughout the institution.
      18    They have them on the units.           They have them in
      19    other locations as well.
      20          Q        Does the MDC currently have hand
      21    sanitizer on site?
      22          A        You do have hand sanitizer.         We have
      23    hand sanitizer throughout the institution.
      24                   As far as hand sanitizer with alcohol
      25    medical has hand sanitizer with alcohol on hand.




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 91-8 Filed 05/11/20 Page 7 of 18 PageID #: 2749
                                                                     Page 54
                                                               April 27, 2020


       1                               M. King
       2    minimum of maybe four.
       3           Q        Has this number increased or decreased
       4    since COVID-19 started?
       5           A        There may have been an increase
       6    because right now it is our expectation for them
       7    to clean daily but that would be the unit
       8    counselors if they see a need to increase their
       9    need for cleaning they will make that decision.
      10           Q        Ordinarily how often do orderlies
      11    clean common areas?
      12           A        Ordinarily they clean on a daily
      13    basis. That is their job is to clean the common
      14    areas after meals, in between group visit or what
      15    ever but now it's their responsibility to wipe
      16    down with the cleaning agent which is the hdqC2
      17    in order to combat this COVID-19.
      18           Q        So they're not cleaning any more
      19    frequently now than ordinary; correct?
      20           A        Yes, they are cleaning more frequently
      21    now.
      22           Q        But you said before that they were
      23    cleaning every day and now they still are
      24    cleaning every day?
      25           A        They were cleaning every day but it




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 91-8 Filed 05/11/20 Page 8 of 18 PageID #: 2750
                                                                     Page 55
                                                               April 27, 2020


       1                                M. King
       2    was like after meals they may wipe down and maybe
       3    in between group where they play cards where they
       4    wipe down the tables.         Now they're wiping down
       5    throughout the day. They're let out to wipe down
       6    throughout the day.
       7          Q        How often are they let out to clean?
       8          A        Every day.
       9          Q        One time per day?
      10          A        I would say every day.
      11          Q        How many times per day are they let
      12    out of their cell to clean?
      13          A        When the unit orderlies come out
      14    they're out for the day until count time.
      15          Q        So they're just out all day cleaning?
      16          A        Pretty much cleaning, yes.         And
      17    assisting with food.
      18          Q        Is there any schedule set in place for
      19    how often they are supposed to wipe down high
      20    touch surfaces?
      21          A        There is nothing in place. However, in
      22    the beginning of this pandemic I make rounds and
      23    I talk to all of the inmates throughout the
      24    institution every 17, 48, 12, what ever we have,
      25    and I count house them and that is the




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 91-8 Filed 05/11/20 Page 9 of 18 PageID #: 2751
                                                                     Page 56
                                                               April 27, 2020


       1                               M. King
       2    expectation.      They know that they're expected to
       3    make sure they're cleaning their cells, make sure
       4    they are cleaning the common area regularly after
       5    they use the phone, after they use the computer,
       6    anything that they're touching in the unit.               That
       7    is the expectation that I give them when ever I
       8    talk to them.
       9                   Also, that is the counselor's
      10    expectation and he makes sure that is what they
      11    are doing and it is his responsibility to make
      12    sure that the orderlies are out cleaning daily.
      13          Q        How often are computers disinfected?
      14          A        After each use.
      15          Q        After each use.
      16                   Who is responsible for cleaning them
      17    after each use?
      18          A        The orderlies can be responsible for
      19    cleaning but however during this pandemic what we
      20    have done is we put spray bottles by the
      21    computers where they use the computers, we put
      22    them by the phones, so after they use the
      23    computer the expectation is for them to clean
      24    behind themselves. However, if they miss that the
      25    next person who goes to use the computer should




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 91-8 Filed 05/11/20 Page 10 of 18 PageID #: 2752
                                                                     Page 70
                                                               April 27, 2020


        1                               M. King
        2   to wear an N-95?
        3           A        They should. They are provided N-95
        4   mask.        However, per CDC guidelines it is not a
        5   requirement.        Surgical mask could be used in
        6   place of N-95 but N-95 are put on those units and
        7   staff make rounds to make sure those staff have
        8   what they need as far as PPE on a daily basis.
        9           Q        So I understand that CDC has not
      10    required N-95 masks but is the MDC requiring that
      11    staff on isolation and quarantine units wear
      12    N-95?
      13            A        Yes, that is our expectation.
      14            Q        How is that expectation communicated
      15    to staff?
      16            A        Well, staff has put out e-mail on a
      17    different unit where they should be wearing N-95
      18    masks or they can wear surgical masks. But our
      19    captains and our emergency preparedness officers
      20    they're MDC group walk around on all the housing
      21    units the two include especially the isolation
      22    and quarantine units on a daily basis to make
      23    sure they have their N-95 mask available.
      24            Q        What happens if one of those people
      25    makes their round and sees an officer on the




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 91-8 Filed 05/11/20 Page 11 of 18 PageID #: 2753
                                                                     Page 73
                                                               April 27, 2020


        1                              M. King
        2   station.       They can be it depends on what unit you
        3   are going to. Some can be in officers station.
        4   It may be some right there in the sally port in
        5   the isolation unit right there it should be in
        6   the sally port because i think the unit that we
        7   are using is the K85 unit made for isolation so
        8   they should be in the sally port.
        9          Q        Is it up to the officer in the
      10    isolation unit which of these PPE they take?
      11           A        Can you repeat that.
      12           Q        Is it up to the individual officer to
      13    decide whether or not face shield or an N-95 mask
      14    or a gown before entering the isolation unit?
      15           A        That is the expectation that has been
      16    put out to the staff. They know what PPE they
      17    should be wearing when entering those housing
      18    units. They should be wearing the PPE that is
      19    made available to them.
      20           Q        Is that expectation communicated as a
      21    requirement to staff?
      22           A        Right now, yes, the captain has made
      23    that a requirement for his staff because the
      24    officers are the ones who work the housing unit
      25    and it's a requirement of the warden, it is a




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 91-8 Filed 05/11/20 Page 12 of 18 PageID #: 2754
                                                                     Page 77
                                                               April 27, 2020


        1                                M. King
        2   next one is there a way that they can request a
        3   new mask?
        4          A        Yes.
        5          Q        What about inmates?
        6          A        Inmates can too.       If they come out of
        7   their cells and we making rounds and they don't
        8   have a mask and they say they don't have a mask
        9   we make sure they have a mask.
      10                    However right now I have walk around
      11    the institution talked to 1,700 plus inmates
      12    individually.          They know that they should be
      13    wearing their mask when ever they come out of
      14    their cell.
      15           Q        How do they request a new mask if they
      16    need one?
      17           A        We have officers there. The officers
      18    shouldn't be allowing them to come out of their
      19    cells without masks as well so I am sure if an
      20    officer see an inmate come out of their cell
      21    without a mask he is going to question it because
      22    he is going to tell them he can't come out of
      23    their cell without a mask and at that time I am
      24    hoping that the inmate will say well I don't have
      25    a mask or I need a new mask.




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 91-8 Filed 05/11/20 Page 13 of 18 PageID #: 2755
                                                                     Page 81
                                                               April 27, 2020


        1                               M. King
        2   where they do have PPE.
        3          Q        In terms of the isolation unit which
        4   is I believe Unit 84 is that -- are there N-95
        5   available wherever it is in the sally port before
        6   entering the unit?
        7                   MR. CHO:     Objection. Asked and
        8                   answered.    Answer again.
        9          A        It could available this morning before
      10    staff go in but once staff go in and get their
      11    PPE it may not be available at that time.
      12    However, any staff who go up there knows that
      13    they should be wearing PPE and they know how to
      14    request the PPE they need.
      15           Q        Is there a plan to fit test inmates
      16    for N-95?
      17           A        I have not heard of one.
      18           Q        Are staff at MDC required to wear
      19    gloves at all times?
      20           A        No, they are not required to wear
      21    gloves at all times. However, they do wear
      22    gloves.       They have increased wearing gloves at
      23    this time. It is a recommendation.             However, some
      24    staff choose to wash their hands and follow the
      25    CDC guidelines, make sure they wash their hands




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 91-8 Filed 05/11/20 Page 14 of 18 PageID #: 2756
                                                                     Page 97
                                                               April 27, 2020


        1                               M. King
        2   need to be wearing their mask.
        3           Q        Is it correct that inmates in these
        4   dormitories continue to share a bathroom and
        5   table and chairs with other inmates?
        6           A        Continue to share?     They do shower.
        7   They don't shower together. The tables from my
        8   understanding they should be six feet apart.                We
        9   just recently went over there on Friday to make
      10    sure that they know that they need to be
      11    distancing themselves and right now we try to
      12    have at least no more than two inmates at a table
      13    at a time so that is what we are doing to try
      14    maintain social distancing in the dormitories
      15    room.
      16            Q        How far apart are the beds in the
      17    dormitory rooms?
      18            A        About four feet maybe, I am not, about
      19    four feet.
      20            Q        You said that inmates there have they
      21    share showers, they have a shared shower or
      22    individual showers?
      23            A        It is individual showers, no sharing.
      24            Q        Is it a shared bathroom?
      25            A        No, I don't think there is a shared




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 91-8 Filed 05/11/20 Page 15 of 18 PageID #: 2757
                                                                     Page 98
                                                               April 27, 2020


        1                               M. King
        2   bathroom there.
        3           Q        Like a room with stalls?
        4           A        I am trying to picture it. I am pretty
        5   sure there are stalls. There are stalls. There is
        6   no sharing of restrooms. There should be stalls.
        7           Q        Has the MDC rearranged the bunk in the
        8   dormitories so that inmates are sleeping head to
        9   foot?
      10            A        Not to my knowledge, no.
      11            Q        So is it correct that in the
      12    dormitories inmates continue to sleep about four
      13    feet away from each other?
      14                     MR. CHO:    Objection to the form.
      15            A        That is approximately, yes,
      16    approximately.        I am not sure of the exact
      17    footage.
      18            Q        Is it correct that the isolation unit
      19    in MDC west building also serves as a Special
      20    Housing Unit or has some cells that are SHU
      21    cells?
      22            A        Yes, there have been cases where we
      23    have used K84 as Special Housing Unit.
      24            Q        Is the west building SHU full?
      25                     MR. CHO:    Objection to the form.




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 91-8 Filed 05/11/20 Page 16 of 18 PageID #: 2758
                                                                     Page 99
                                                               April 27, 2020


        1                                M. King
        2           A        Not at this time. Not at this time.
        3   But there have been cases where they have been
        4   full.
        5           Q        Would you use K84 as a SHU if the
        6   regular SHU is not full?
        7                    MR. CHO:     Objection to the form.
        8           A        No, at this time we would try to the
        9   use the east side.          We have two SHU, one on the
      10    east and one on the west.
      11            Q        Is the east building SHU full?
      12                     MR. CHO:     Objection to the form.
      13            A        No, not to my knowledge.       It was not
      14    when I left Friday.
      15            Q        I just want to go back to one thing
      16    you said about the dormitories in the east
      17    building.
      18                     Did you say that on Friday the women
      19    were given new instructions about how to social
      20    distance?
      21            A        Yes, on Friday they went over to tell
      22    them it could be no more than two at a table, to
      23    make sure if they were not using social
      24    distancing if they couldn't maintain a six feet
      25    distance they need to be wearing their mask and




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 91-8 Filed 05/11/20 Page 17 of 18 PageID #: 2759
                                                                    Page 100
                                                               April 27, 2020


        1                              M. King
        2   they made that clear to them, they reiterated
        3   that on Friday, yes.
        4          Q        Have they been told that before?
        5          A        Yes, they were. They were told that
        6   before but in some cases there have been time we
        7   went over there they were not wearing their masks
        8   and they were not using social distance
        9   guidelines.       Therefore, we told them that they
      10    had could not come out to the tables until they
      11    learned how to do the social distancing.
      12                    So Friday we went back to explain that
      13    to them and followup to make sure that they know
      14    that they cannot be out or if they can't maintain
      15    a social distance of six feet then there will be
      16    consequences because they have been told.
      17           Q        Prior to Friday were more than two
      18    people allowed to use the table at a time?
      19           A        Prior to Friday, if I am not mistaken
      20    and that is really not my unit, but they were I
      21    was told that had been practicing the social
      22    distancing where they were not using their mask
      23    so that meant that they had to go behind the line
      24    and that meant that they couldn't come to the
      25    tables, they couldn't use the tables, because




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 91-8 Filed 05/11/20 Page 18 of 18 PageID #: 2760
                                                                    Page 101
                                                               April 27, 2020


        1                              M. King
        2   they were not practicing social distancing.
        3                   Prior to that it could have been a
        4   case where they were able to use the tables but I
        5   am not sure when the last time they were all able
        6   to use the tables.
        7          Q        Are the women in the dormitories
        8   instructed to wear their masks at all times?
        9          A        They are instructed to wear their
      10    masks when they cannot maintain social
      11    distancing.
      12           Q        Did you say and they cannot maintain
      13    or if they cannot maintain?
      14           A        If they cannot maintain social
      15    distance they should be wearing their mask.
      16           Q        Are they required to wear their masks
      17    while in their beds?
      18           A        No, we have not made them have to wear
      19    their mask while they're in their bed.              That is
      20    the only place that they don't have to wear their
      21    mask when they are sitting on their bed or in
      22    their beds.
      23           Q        Even though they would be within six
      24    feet of another inmate?
      25                    MR. CHO:     Objection to the form.




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
